Case 2:21-cv-01104-EK-AYS Document 22 Filed 05/03/21 Page 1 of 11 PageID #: 279



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  ------------------------------------x

 MRS PROPERTY INVESTMENTS, INC.,

                         Plaintiff,                  MEMORANDUM & ORDER
                                                     21-CV-1104(EK)(AYS)

                  -against-

 RICHARD BIVONA, et al.,

                         Defendants.

  ------------------------------------x
 ERIC KOMITEE, United States District Judge:

            Plaintiff MRS Property Investments, Inc. (“MRS”)

 originally filed this action in New York State Supreme Court,

 Suffolk County, against Richard Bivona and other defendants.

 MRS asserted various state-law claims arising out of Bivona’s

 alleged fraud in the course of a real estate transaction.

 Bivona removed the case to federal court on March 1, 2021.             See

 Notice of Removal, ECF No. 1.        Plaintiff now moves for remand,

 arguing that this Court lacks subject matter jurisdiction and

 that the removal was procedurally defective.          See Motion to

 Remand, ECF No. 11.     Plaintiff also seeks payment of attorneys’

 fees under 28 U.S.C. § 1447(c).        See id.

            For the following reasons, I conclude that this Court

 lacks subject matter jurisdiction over this action and that, in

 any event, Bivona’s Notice of Removal was untimely.           Therefore,
Case 2:21-cv-01104-EK-AYS Document 22 Filed 05/03/21 Page 2 of 11 PageID #: 280



 Plaintiff’s motion to remand is granted.         I refer the question

 of attorneys’ fees and costs to the assigned Magistrate Judge.

                                    Discussion

            A removing defendant “has the burden of establishing

 that removal is proper.”      United Food & Commercial Workers

 Union, Loc. 919, AFL-CIO v. CenterMark Props. Meriden Square,

 Inc., 30 F.3d 298, 301 (2d Cir. 1994).         “In light of the

 congressional intent to restrict federal court jurisdiction, as

 well as the importance of preserving the independence of state

 governments, federal courts construe the removal statute

 narrowly, resolving any doubts against removability.”            Somlyo v.

 J. Lu–Rob Enters., Inc., 932 F.2d 1043, 1045–46 (2d Cir. 1991).

 A.   This Court Lacks Subject Matter Jurisdiction

            Where an action has been removed from state court,

 “[i]f at any time before final judgment it appears that the

 district court lacks subject matter jurisdiction, the case shall

 be remanded.”    28 U.S.C. § 1447(c).      There is no diversity of

 citizenship alleged here.      Thus, Bivona bears the burden of

 establishing that this suit “aris[es] under” federal law.

 28 U.S.C. § 1331.     In doing so, he must satisfy the well-pleaded

 complaint rule, in which “a suit arises under federal law only

 when the plaintiff’s statement of his own cause of action shows

 that it is based upon federal law.”        Vaden v. Discover Bank, 556

 U.S. 49, 60 (2009) (cleaned up).

                                      2
Case 2:21-cv-01104-EK-AYS Document 22 Filed 05/03/21 Page 3 of 11 PageID #: 281



             “As a general rule, a suit seeking recovery under

 state law cannot be transformed into a suit ‘arising under’

 federal law merely because, to resolve it, the court may need to

 interpret federal law.”       Sullivan v. Am. Airlines, Inc., 424

 F.3d 267, 271 (2d Cir. 2005) (citing Gully v. First Nat’l Bank,

 299 U.S. 109, 115 (1936)).       Accordingly, “in a case of removal

 based on federal question jurisdiction, the relevant inquiry is

 whether the plaintiff would have been entitled to file its

 complaint originally in federal court rather than state court.”

 Town of Southold v. Go Green Sanitation, Inc., 949 F. Supp. 2d

 365, 370 (E.D.N.Y. 2013).

             The sole federal question articulated in Bivona’s

 Notice of Removal is the argument that he was denied “his due

 process right under the 14th Amendment to the U.S. Constitution”

 when the New York State Supreme Court judge issued a preliminary

 injunction barring Bivona from entering the property at issue.

 See Notice of Removal ¶ 11. 1      But “a claim that a state court has

 violated due process in its handling of a case pending in state

 court does not permit a defendant to remove that state case on




       1 Bivona’s Notice of Removal also asserts that Plaintiff violated
 Bivona’s “due process” rights by changing the locks at the premises without a
 “Warrant of Eviction signed by a Judge.” Notice of Removal ¶¶ 7-8. This
 argument is insufficient to confer subject matter jurisdiction for the
 reasons set forth below, and is meritless in any event because Plaintiff is
 not a state actor. See Rendell-Baker v. Kohn, 457 U.S. 830, 838 n.6 (1982)
 (“[T]he Fourteenth Amendment is only offended by action of the state.”).


                                       3
Case 2:21-cv-01104-EK-AYS Document 22 Filed 05/03/21 Page 4 of 11 PageID #: 282



 the basis of federal question jurisdiction.”          Csikota v.

 Tolkachev, No. 08-CV-5283, 2010 WL 370284, at *2 (E.D.N.Y. Jan.

 29, 2010) (internal quotations omitted); Newman & Cahn, LLP v.

 Sharp, 388 F. Supp. 2d 115, 118 (E.D.N.Y. 2005) (same).            And the

 Fourteenth Amendment issues — whatever their merit — appear

 nowhere in the Plaintiff’s complaint; instead, they function as

 a defense to the Plaintiff’s motion for injunctive relief and

 the basis for his counterclaim.

            Bivona’s due process claim thus fails to establish

 federal jurisdiction.      “Federal jurisdiction cannot be

 predicated on an actual or anticipated defense.”           Vaden, 556

 U.S. at 60; see also Caterpillar, Inc. v. Williams, 482 U.S.

 386, 393 (1987) (where a complaint alleges only state-law

 claims, it “may not be removed to federal court on the basis of

 a federal defense”).      Nor can federal jurisdiction rest upon an

 “actual or anticipated counterclaim.”         Vaden, 556 U.S. at 60.

 MRS’s complaint does not allege a federal question; therefore,

 remand is required for lack of subject matter jurisdiction.

 B.   The Notice of Removal Was Untimely

            In any event, the Notice of Removal was untimely.

 Bivona was required to file his Notice of Removal “within thirty

 days after [his] receipt . . . through service or otherwise, of

 a copy of the initial pleading” in the state case.           28 U.S.C.

 § 1446(b).    And as noted above, Bivona “bears the burden of

                                      4
Case 2:21-cv-01104-EK-AYS Document 22 Filed 05/03/21 Page 5 of 11 PageID #: 283



 demonstrating the propriety of removal.”          Grimo v. Blue

 Cross/Blue Shield of Vermont, 34 F.3d 148, 151 (2d Cir. 1994).

 In New York State actions, the thirty-day period for removal is

 measured from the date service is “complete,” which N.Y.

 C.P.L.R. § 308(2) defines as ten days after the filing of proof

 of service showing “simultaneous service of the summons and

 complaint, or receipt of the complaint after and apart from

 service of the summons.”       Murphy Bros. v. Michetti Pipe

 Stringing, Inc., 526 U.S. 344, 344 (1999); Creative Kids Far E.

 Inc. v. Griffin, No. 15-CV-06027, 2016 WL 8710479, at *3

 (S.D.N.Y. Jan. 22, 2016).       This deadline is “rigorously”

 enforced, Somlyo v. J. Lu–Rob Enters., Inc., 932 F.2d 1043, 1046

 (2d Cir. 1991), and failure to meet it requires remand, Brooklyn

 Hosp. Ctr. v. Diversified Info. Techs., Inc., 133 F. Supp. 2d

 197, 200 (E.D.N.Y. 2001).

             Bivona did not even come close to meeting this

 deadline.    MRS’s process server attested that he effectuated

 service upon Bivona’s doorman on August 10, and by first class

 mail on August 11.      See Declaration of Jordan B. Kaplan in

 Support of Plaintiff’s Motion for Remand (“Kaplan Decl.”) at Ex.

 D, ECF No. 12; N.Y. C.P.L.R. § 308(2). 2         The Affidavit of



       2 Plaintiff’s Memorandum of Law asserts that service was effectuated on
 August 12, 2020, see Plaintiff’s Brief at 3, but the Affidavit of Service
 shows August 11, 2020 as the date of service. Kaplan Decl. at Ex. D. The


                                       5
Case 2:21-cv-01104-EK-AYS Document 22 Filed 05/03/21 Page 6 of 11 PageID #: 284



 Service, which starts the clock for removal purposes, was filed

 on August 11, 2020.      Id.   Thus, under C.P.L.R. § 308(2), MRS

 completed formal service of both the summons and the complaint

 by August 21, 2020 – ten days after the affidavit was filed. 3

 (Plaintiff’s counsel also notified Bivona of the lawsuit on

 August 6, 2020 by emailing Bivona and his attorney.).             See

 Kaplan Decl. at Ex. C-a.

             Following service, the state court granted MRS’s

 motion to enjoin Bivona from entering the property in question.

 Kaplan Decl. at Ex. E.      It is apparent from the issuance of the

 preliminary injunction that the state court deemed service to

 have been properly effectuated.        This is because “[i]n New York,

 a civil action is generally commenced and jurisdiction acquired

 by service of a summons.”       Skyline Agency, Inc. v. Ambrose

 Coppotelli, Inc., 117 A.D.2d 135, 139 (2d Dep’t 1986).             It is

 this commencement “which confers statutory authority on the

 court to grant a preliminary injunction”; otherwise, “the court

 has no jurisdiction to award such relief.”           Hart Island Comm. v.

 Koch, 541 N.Y.S.2d 790, 791 (1st Dep’t 1989) (holding that where


 Affidavit – not Plaintiff’s Brief — of course serves as the relevant
 evidence. It creates a rebuttable presumption of proper service. See, e.g.,
 Old Republic Ins. Co. v. Pacific Fin. Servs. of Am., 301 F.3d 54, 57-58 (2d
 Cir. 2002).

       3 The state court, in its Order to Show Cause, directed as follows: “let

 service of a copy of this Order to Show Cause, together with the papers upon
 which it is granted, upon Defendants, via personal service pursuant to CPLR
 308 (1) or (2) on or before the 12th day of August, 2020, be deemed good and
 sufficient service.” Kaplan Decl. at Ex. B.

                                       6
Case 2:21-cv-01104-EK-AYS Document 22 Filed 05/03/21 Page 7 of 11 PageID #: 285



 plaintiff “never properly brought . . . the valid commencement

 of an action . . . plaintiff is not entitled to injunctive or

 any other relief”); see also Lazaro v. Fed. Nat. Mortg. Ass’n,

 13 N.Y.S.3d 850 (N.Y. Sup. Ct. 2015) (“[I]n the absence of a

 duly commenced underlying action which confers the requisite

 statutory authority upon the court to grant a preliminary

 injunction and service of process, the court has no jurisdiction

 to award such relief.”).

            Given that service was complete by August 21, 2020,

 Bivona was required to file a notice of removal by September 21,

 2020.   Bivona did not file his Notice of Removal until March 1,

 2021, however — over five months late.

            In opposing remand, Bivona argues that he was never

 properly served, and therefore the thirty-day clock has still

 not started to run.     See Opposition Brief (“Opp. Br.”) at 4

 (citing Murphy Bros., 526 U.S. at 344).         Bivona does not,

 however, deny the allegations in the process server’s Affidavit

 of Service.    Instead, he states baldly that there is “no

 evidence” that he “received any mailing” or that “an email was

 received” containing the summons and complaint.           Id. at 3.

            New York State, however, does not require actual

 receipt by a party.     Instead, C.P.L.R. § 308(2) requires that

 the summons be delivered to a “person of suitable age and

 discretion” at the dwelling or abode of the person to be served.

                                      7
Case 2:21-cv-01104-EK-AYS Document 22 Filed 05/03/21 Page 8 of 11 PageID #: 286



 See Pope v. Rice, No. 04-CV-4171, 2005 WL 613085, at *14

 (S.D.N.Y. Mar. 14, 2005) (“Substituted service is complete when:

 a) a person of suitable age and discretion is served; and b) a

 copy of the summons and complaint is mailed to the defendant;

 and c) upon the expiration of ten days after proof of such

 service has been filed.”).

            Plaintiff’s process server attested that he left the

 summons and verified complaint with Bivona’s doorman, after the

 doorman “refused to call upstairs.”        See Kaplan Decl. at Ex. D

 ¶ 5.   This is sufficient; New York law provides that a “doorman

 is presumptively a person of suitable age and discretion.”

 Colonial Nat’l Bank, U.S.A. v. Jacobs, 727 N.Y.S.2d 237, 239

 (N.Y. Civ. Ct. 2000) (citing F.I. duPont, Glore Forgan & Co. v.

 Chen, 41 N.Y.2d 794, 797 (1977) (interpreting Section 308(2))).

 Moreover, when “a process server is not permitted to proceed to

 the actual apartment by the doorman or some other employee, the

 outer bounds of the actual dwelling place must be deemed to

 extend to the location at which the process server’s progress is

 arrested.”    F.I. DuPont, 41 N.Y.2d at 797.        In such cases, the

 “doorman becomes all the more ‘suitable’ as a repository of the

 papers because he is in effect the only accessible party.”             131

 Main St. Assocs. v. Manko, 897 F. Supp. 1507, 1525 (S.D.N.Y.

 1995); see also Three Crown Ltd. P’ship v. Caxton Corp., 817 F.

 Supp. 1033, 1051 (S.D.N.Y. 1993) (service on doorman suitable).

                                      8
Case 2:21-cv-01104-EK-AYS Document 22 Filed 05/03/21 Page 9 of 11 PageID #: 287



            Section 308(2) of the C.P.L.R. also requires service

 to be effectuated by first class mail, and MRS’s process server

 attested to service by that method as well.          See N.Y. C.P.L.R.

 § 308(2); Kaplan Decl. at Ex. D ¶ 6.         Bivona’s claim that there

 is “no evidence that [he] ever received any mailing[,]” Opp. Br.

 at 3, is likewise irrelevant.       E.g., Jiao v. First Int’l Travel,

 Inc., 2004 WL 1737715, at *3 (S.D.N.Y. Aug. 4, 2004) (“Service

 is valid under [Section 308(2)] as long as the summons is

 mailed, even if the defendant never receives the copy sent by

 mail.”); Perez v. Cty. of Westchester, 83 F. Supp. 2d 435, 441

 (S.D.N.Y.), aff’d, 242 F.3d 367 (2d Cir. 2000) (“Even if [the]

 denial of receipt by mail is credited, counsel for Perez

 nonetheless complied with the requirements of the [308(2)]

 provision. . . .”).

            In New York, “a process server’s affidavit of service

 establishes a prima facie case of the account of the method of

 service, and thus, in the absence of contrary facts, [courts]

 presume that [the defendant] was properly served with the

 complaint.”    Old Republic Ins. Co., 301 F.3d at 57.         Bivona has

 asserted no “contrary facts” here to contest the process

 server’s affidavit.     He has submitted no affidavit contradicting

 the affidavit, nor has he set forth any facts supporting his

 claim that service was improper.         The conclusory assertion in

 his Notice of Removal that he was “not served in accordance with

                                      9
Case 2:21-cv-01104-EK-AYS Document 22 Filed 05/03/21 Page 10 of 11 PageID #: 288



 the requirements of New York’s Civil Practice Law and Rules”

 does not, needless to say, suffice.         Notice of Removal ¶ 2; Opp.

 Br. at 3.    Because Bivona has not carried his burden of

 demonstrating that the removal was timely, remand is required.

                                     Conclusion

             For the foregoing reasons, Defendant has not carried

 his burden of demonstrating (1) that subject matter jurisdiction

 exists and (2) that the Notice of Removal was timely filed.

 Therefore, Plaintiff’s motion to remand is granted.            This Court

 will retain jurisdiction solely over the collateral matters of

 awarding attorneys’ fees and costs under 28 U.S.C. § 1447(c),

 and assessing sanctions (pursuant to Plaintiff’s request) under

 Rule 11(b) of the Federal Rules of Civil Procedure.            See Bryant

 v. Britt, 420 F.3d 161, 164-65 (2d Cir. 2005) (district courts

 have jurisdiction over motion for fees and costs under Section

 1447(c) and Rule 11 motions even “after a remand order has

 issued.”); Pisciotta v. Dobrynina, No. 08-CV-5221, 2009 WL

 159605, at *4 (E.D.N.Y. Jan. 22, 2009) (retaining jurisdiction

 following remand “for the sole purpose of determining the

 propriety of Rule 11 sanctions”); Kuperstein v. Hoffman-Laroche,

 Inc., 457 F. Supp. 2d 467, 474 (S.D.N.Y. 2006) (retaining

 jurisdiction “solely for the purpose of setting the amount of

 costs and attorneys’ fees”).

             The Clerk of Court is respectfully directed to remand

                                      10
Case 2:21-cv-01104-EK-AYS Document 22 Filed 05/03/21 Page 11 of 11 PageID #: 289



 the action to the Supreme Court of the State of New York,

 Suffolk County and to send a certified copy of this Order to the

 Clerk of that court, and close this case.          The issues of whether

 to award attorneys’ fees and — if so — the amount to be awarded,

 as well as whether to impose sanctions, are respectfully

 referred to the assigned Magistrate Judge for report and

 recommendation.



             SO ORDERED.




                                     _/s/ Eric Komitee__________
                                     ERIC KOMITEE
                                     United States District Judge


 Dated:      May 3, 2021
             Brooklyn, New York




                                      11
